—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered November 4, 1992, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 1989, defendant pleaded guilty to sexual abuse in the first degree and was sentenced to five years’ probation. Thereafter, in 1992 a violation of probation petition was filed against defendant to which he pleaded guilty, resulting in his being sentenced to a prison term of 2 Vs to 7 years. We reject defendant’s contention that the sentence was harsh and excessive. Not only was it imposed in accord with the plea arrangement, but it was also in satisfaction of other criminal charges pending against him. We therefore find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.